DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 18180681.1, filed on 06/29/2018.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 12/28/2020.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 2/5/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-10 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Spolaczyk et al. (US 6,803,594 B2) [hereinafter Spolaczyk].
As to claims 1-2, 5, Spolaczyk teaches an optical system  for a spectral component analysis of non-solid media, the system (Fig.8) comprising: one or more light emitter assemblies (1’, 2’, 3’, Fig.8), each comprising a plurality of light emitter modules arranged in a curve along a ring-shaped 
As to claim 6, Spolaczyk teaches all as applied to claim 1, and in addition teaches wherein the light emitter modules of a respective light emitter assembly are substantially identical in size and shape (note each of 1’, 2’, 3’ is a LED light source), and/or wherein the several light detector modules of a respective light detector assembly are substantially identical in size and shape.
 As to claim 8, Spolaczyk teaches all as applied to claim 1, and in addition teaches wherein the total number of axially alternating light emitter assemblies and light detector assemblies is even (see 1’, 2’, 3’ and 1”, 2”, 3” of Fig.8).
As to claim 9, Spolaczyk teaches all as applied to claim 1, and in addition teaches wherein the axially alternating light emitter assemblies and light detector assemblies are directly adjacent to each other (see 1’, 2’, 3’ and 1”, 2”, 3” of Fig.8).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11, 13, 14, 15, 17, 18, 19, 20, 22, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spolaczyk.
As to claims 3-4, Spolaczyk teaches all as applied to claim 1. Spolaczyk is silent to: wherein the specific bandwidths of the individual light emitter modules at least minimally overlap, and/or wherein the specific bandwidths of the individual light detector modules at least minimally overlap. However, Examiner takes Official Notice that use of light detectors that overlap is well known in the art.
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide detectors with overlapping range in spectroscopic apparatus in order detect light of broad/wide/continuous range of electromagnetic radiation.
 As to claim 11, Spolaczyk teaches all as applied to claim 1. Spolaczyk is silent to the readout chip for capturing a response of the light detector modules. However, Examiner takes Official Notice that incorporating readout chip to light detectors is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate readout chip to optical detector in order enhance/improve detector efficiency.
As to claims 13, 14, Spolaczyk teaches all as applied to claim 1. Spolaczyk is silent to wherein each light emitter module/ light detector comprises a light emitter/a light detector and an optical band-pass filter. However, Examiner takes Official Notice that incorporating an optical filter to a light emitter/ light detector is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate optical filter to a light emitter/light detector in order shape/condition light as desired.
As to claims 15, 20, Spolaczyk teaches system/method of claim 1 (see rejection of claim 1 above). Examiner takes Official notice that employing several a plurality of different spectroscopic techniques including absorption, Raman scattering, fluorescence and/or phosphorescence, covered by the total bandwidth ranges of the light emitter assemblies and the light detector assemblies), respectively, is well known in the art.

As to claim 17, Spolaczyk teaches all as applied to claim 1. Spolaczyk is silent to wherein: non-solid medium samples are subjected to the data acquisition at different times and/or with different concentration of components of a respective mixture, and using the acquired data, a time-series and/or pattern analysis is performed. However, Examiner takes Official Notice that use of data acquisition at different times and/or with different concentration of components of a respective mixture, and using the acquired data, a time-series and/or pattern analysis is performed, is well known in the art. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to analyze sample data with data acquisition as desired.
As to claim 18, 19, Spolaczyk teaches all as applied to claim 15, and in addition Spolaczyk teaches flashing a light emitter module with a given central wavelength, capturing absorption data with a light detector lying opposite the flashed light emitter module and having the same central wavelength, and capturing spectroscopic light by light detectors neighbouring the one with the same central wavelength; capturing a response of all light detector modules to spectroscopic emission that follow the flash (see 1’, 2’, 3’ and 1”, 2”, 3” of Fig.8; note light from each light is source is directed to corresponding detector). Spolaczyk is silent to spectroscopic light is Raman, fluorescence. However, Examiner takes Official Notice that detector Raman/fluorescence light spectroscopic apparatus is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to detect Raman/ fluorescence light from a spectroscopic apparatus in order to optically characterize sample.
As to claims 22, 23, Spolaczyk teaches all as applied to claim 20, and in addition Spolaczyk teaches flashing a light emitter module with a given central wavelength, capturing absorption data with 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to detect Raman/ fluorescence light from a spectroscopic apparatus in order to optically characterize sample.
Allowable Subject Matter
Claims 7, 12, 16, 21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDULLAHI NUR/Primary Examiner, Art Unit 2886